Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/01/2022.  Claims 1, 2, 4, and 8-17 have been presented for examination.  Claims 1-2,11-12 and 15 have been amended, and claims 3 and 5-7 have been canceled.  Claims 1, 2, 4, and 8-17 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (Pat. No.: 5,859,706) in view of Piccolo (Pub. No.: 2015/0302727 A1) and Holcombe (Pub. No.: 2010/0238036 A1).
1) In regard to claim 10, Nagashima discloses the claimed smoke detector test system (fig. 1), comprising:
a fire alarm control panel (fig. 1: 1);
a smoke detector (fig. 1: 3a/3b) in communication with the fire alarm control panel (fig. 1: 8); and
a test unit (fig. 2: 38b) integral or immediately adjacent to the smoke detector (col. 6, lines 15-19), the test unit providing a signal to the fire alarm control panel indicating if the detector is unavailable to detect smoke (col. 6, lines 7-15).
Nagashima does not explicitly disclose the test unit detects an obstruction that has been placed over the smoke detector, and the test unit comprises a proximity sensor, external to a test chamber of the smoke detector.
However, Piccolo discloses it has been known for a smoke detector test unit to detect an obstruction that has been placed over the smoke detector (¶0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the smoke detector of Nagashima to test for an obstruction, as taught by Piccolo.
One skilled in the art would be motivated to modify Nagashima as described above in order to determine whether the smoke detector is working properly, as taught by Piccolo (¶0009).
 
Furthermore, Holcombe discloses it is known for a smoke detector to include a proximity sensor which is external to a test chamber of the smoke detector (¶0021-¶0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Nagashima to include a proximity sensor, as taught by Holcombe.
One skilled in the art would be motivated to modify Nagashima as described above in order to control the operation of the smoke detector, as taught by Holcombe (¶0022)
 
2) In regard to claim 14 (dependent on claim 10), Nagashima, Piccolo, and Holcombe further disclose the system of claim 10, wherein the proximity sensor is a combination of at least one or more of the following technologies: capacitive, ultrasonic and/or optical (Holcombe ¶0022).

3) In regard to claim 16 (dependent on claim 10), Nagashima, Piccolo, and Holcombe further disclose the system of claim 10.
Nagashima, Piccolo, and Holcombe do not explicitly disclose the test unit provides the signal to the fire alarm control panel if the detector is unavailable for a time period which exceeds a threshold time.
However, the examiner takes official notice is taken that both the concept and advantage is known for a monitoring system to provide a time dependent signal if a threshold time is exceeded.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Nagashima to transmit a time dependent signal.
One skilled in the art would be motivated to modify Nagashima as described above in order to notify a control panel of one of the devices within the system. 
 
4) In regard to claim 17 (dependent on claim 10), Nagashima, Piccolo, and Holcombe further disclose the system of claim 10.
Nagashima, Piccolo, and Holcombe do not explicitly disclose the test unit is arranged to isolate the detector from the fire control panel in response to a determination that the detector is unavailable to detect smoke.
However, the examiner takes official notice is taken that both the concept and advantage is known for a monitoring system to isolate a faulty device  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Nagashima to isolate a smoke detector that is unavailable to detect smoke.
One skilled in the art would be motivated to modify Nagashima as described above in order to prevent malfunction of the system in the event of an emergency.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (Pat. No.: 5,859,706) in view of Piccolo (Pub. No.: 2015/0302727 A1) and Holcombe (Pub. No.: 2010/0238036 A1) and further in view of Penney (Pub. No.: 2020/0035088 A1).
1) In regard to claim 11 (dependent on claim 10), Nagashima, Piccolo, and Holcombe disclose the system of claim 10.
Nagashima, Piccolo, and Holcombe do not explicitly disclose the test unit comprises an assembly that plugs directly into the smoke detector's an existing base of the smoke detector.
However, Penney discloses it has been known for a test unit comprises an assembly that plugs directly into the smoke detector's an existing base of the smoke detector (Penney ¶0005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the test unit of Nagashima to include a plugin assembly, as taught by Penney.
One skilled in the art would be motivated to modify Nagashima as described above in order to allow an add-on device to be attached to the smoke detector, thereby, increasing the marketability of the system. 

Response to Arguments
Applicant's arguments with respect to claims 10-17 have been considered and are persuasive except for the portions separately addressed below, but are moot in view of the new grounds of rejection. See above rejection for detail.

Allowable Subject Matter
Claims 1, 2, 4, and 8-9 are allowed. 
Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684